UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Growth and Income Fund, Inc. ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 23 Important Tax Information 24 Board Members Information 25 Officers of the Fund 27 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Growth and Income Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Growth and Income Fund, Inc., covering the 12-month period from November 1, 2014, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach . Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through October 31, 2015, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2015, Dreyfus Growth and Income Fund, Inc. produced a total return of 5.52%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), produced a total return of 5.21% for the same period. 2 U.S. stocks generated moderate gains in the face of heightened market volatility stemming from a variety of global and domestic macroeconomic uncertainties. The fund outperformed its benchmark largely on the strength of strong individual stock selections in the energy, consumer staples, and materials sectors. The Fund’s Investment Approach The fund seeks long-term capital growth, current income, and growth of income consistent with reasonable investment risk by normally investing primarily in stocks of domestic and foreign issuers. We choose stocks through a disciplined investment process that combines computer modeling techniques, bottom-up fundamental analysis, and risk management. The fund’s investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. In selecting securities, we seek companies that possess some or all of the following characteristics: growth of earnings potential; operating margin improvement; revenue growth prospects; business improvement; good business fundamentals; dividend yield consistent with the fund’s strategy pertaining to income, value, or how a stock is priced relative to its perceived intrinsic worth; and a healthy financial profile, which measures the financial well-being of the company. Stocks Rose Despite Volatility Although the U.S. economy continued to recover during the reporting period, the expansion initially proved uneven in the face of severe winter weather. Economic growth regained momentum in the spring of 2015, but investors remained concerned about weakness in international markets, while the increasing value of the U.S. dollar against most other currencies undermined revenues for U.S. exporters. A steep decline in petroleum prices generated challenges for many energy producers, but certain other industries and consumers benefited from lower energy prices. These conditions contributed to high levels of volatility in U.S. equity markets. Stocks gradually recovered from early weakness, trending higher from February through May 2015, then fell over the summer amid contentious negotiations about the debt crisis in Greece and the Chinese Central Bank’s devaluation of the country’s currency, which exacerbated fears about slowing economic growth in the emerging markets. Equity prices rebounded in October, driving most broad measures of U.S. stock market performance back into positive territory. However, geopolitical and macroeconomic uncertainties continued to unsettle investors, as did mixed signals from the Federal Reserve Board regarding the timing of expected short-term interest rate hikes. 3 DISCUSSION OF FUND PERFORMANCE (continued) Stock Selections Enhanced Returns Underweighted exposure to the utilities and telecommunications services sectors and overweighted exposure to information technology stocks slightly bolstered the fund’s relative results. However, most of the fund’s outperformance compared to its benchmark was driven by our security selection strategy. Among energy stocks, where declining petroleum prices challenged producers, the fund generally avoided big integrated oil-and-gas companies, focusing instead on refiners, such as Valero Energy , that were helped by lower input costs, as well as exploration-and-production companies with high-quality assets, such as Occidental Petroleum. A few holdings in the consumer staples sector, such as bottler Coca-Cola Enterprises and beverage maker Molson Coors Brewing, benefited from intensifying mergers-and-acquisitions activity, while others, such as PepsiCo, were spurred to gains by activist investors forcing a shift in business strategy. Among materials holdings, aggregate producers Martin Marietta Materials and Vulcan Materials gained ground due to positive construction spending trends and a favorable pricing environment. In the health care sector, insurer UnitedHealth Group rose in the wake of a well-integrated acquisition. On a more negative note, a few holdings detracted notably from relative performance. Discount retailer Dollar Tree faced increased competition and lower than expected revenues. Genetic test materials producer Illumina reported disappointing sales. Communications Sales & Leasing, a real estate investment trust (REIT), was hurt by a selloff among yield-oriented investments. Finding Attractive Opportunities in a Growing Economy We believe the U.S. economy currently stands on stable footing with affordable energy prices, low interest rates, and muted inflation setting the stage for additional growth in many sectors. Therefore, we have focused on companies that appear well positioned to prosper in this environment. As of the end of the reporting period, we have found a relatively large number of such investments in the consumer discretionary, consumer staples, financials, information technology, materials, and telecommunications services sectors. New investments in telecommunications companies, where valuations appear attractive amid a stabilizing business environment, represent the largest recent shift in the fund’s allocation of assets. In contrast, we recently trimmed the fund’s health care exposure from an overweighted to mildly underweighted position, and the fund holds relatively little exposure to the industrials and utilities sectors. November 16, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: Lipper Inc. – Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Growth and Income Fund, Inc. and the Standard & Poor’s 500 Composite Stock Price Index Average Annual Total Returns as of 10/31/15 1 Year 5 Years 10 Years Fund 5.52% 13.79% 7.65% Standard & Poor’s 500 Composite Stock Price Index 5.21% 14.32% 7.84% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Growth and Income Fund, Inc. on 10/31/05 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Growth and Income Fund, Inc. from May 1, 2015 to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .91%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2015 Common Stocks - 98.9% Shares Value ($) Automobiles & Components - .8% Delphi Automotive 47,617 3,961,258 Tesla Motors 14,369 a 2,973,377 Banks - 5.5% Citigroup 279,237 14,847,031 JPMorgan Chase & Co. 336,947 21,648,845 PNC Financial Services Group 34,396 3,104,583 Wells Fargo & Co. 184,824 10,006,371 Capital Goods - 6.7% Danaher 90,837 8,476,000 Honeywell International 162,146 16,746,439 Northrop Grumman 13,025 2,445,444 Owens Corning 67,552 3,075,643 Raytheon 116,668 13,696,823 United Technologies 166,021 16,338,127 Consumer Durables & Apparel - 1.5% Hanesbrands 179,636 b 5,737,574 NIKE, Cl. B 62,546 8,195,402 Consumer Services - 2.0% Carnival 163,472 8,840,566 McDonald's 81,403 9,137,487 Diversified Financials - 6.8% Ameriprise Financial 39,924 4,605,633 BlackRock 15,094 5,312,635 Capital One Financial 99,699 7,866,251 Charles Schwab 189,478 5,782,869 Goldman Sachs Group 26,972 5,057,250 Intercontinental Exchange 28,656 7,232,774 Morgan Stanley 266,150 8,774,965 Synchrony Financial 118,605 a,b 3,648,290 TD Ameritrade Holding 131,745 4,541,250 Voya Financial 221,556 8,988,527 Energy - 7.4% Anadarko Petroleum 39,492 2,641,225 7 STATEMENT OF INVESTMENTS (continued) Common Stocks - 98.9% (continued) Shares Value ($) Energy - 7.4% (continued) EOG Resources 178,931 15,361,226 Occidental Petroleum 300,695 22,413,805 Phillips 66 127,952 11,394,126 Schlumberger 195,345 15,268,165 Food & Staples Retailing - 1.1% CVS Health 102,517 Food, Beverage & Tobacco - 8.2% Archer-Daniels-Midland 93,710 4,278,799 ConAgra Foods 233,428 9,465,505 Kellogg 81,705 b 5,761,837 Molson Coors Brewing, Cl. B 141,489 12,465,181 Mondelez International, Cl. A 236,017 10,894,545 PepsiCo 261,784 26,751,707 Philip Morris International 47,493 4,198,381 Health Care Equipment & Services - 4.9% Boston Scientific 317,227 a 5,798,910 Cardinal Health 112,316 9,232,375 Express Scripts Holding 80,879 a 6,986,328 Medtronic 67,509 4,990,265 UnitedHealth Group 146,921 17,304,355 Household & Personal Products - .6% Estee Lauder, Cl. A 72,400 Insurance - 3.6% ACE 45,798 5,199,905 American International Group 165,415 10,431,070 FNF Group 77,349 2,728,873 Hartford Financial Services Group 102,850 4,757,841 Marsh & McLennan 16,635 927,235 Prudential Financial 108,570 8,957,025 Materials - 3.7% CF Industries Holdings 193,519 9,824,960 Dow Chemical 180,001 9,300,652 Mosaic 55,854 1,887,307 Packaging Corporation of America 46,745 3,199,695 Vulcan Materials 91,690 8,855,420 8 Common Stocks - 98.9% (continued) Shares Value ($) Media - 4.8% AMC Networks, Cl. A 71,233 a 5,263,406 CBS, Cl. B 85,571 3,980,763 Cinemark Holdings 106,966 3,790,875 Comcast, Cl. A 133,259 8,344,679 Interpublic Group of Companies 548,591 12,579,192 Omnicom Group 79,758 b 5,975,469 Viacom, Cl. B 79,379 3,914,178 Pharmaceuticals, Biotechnology & Life Sciences - 8.3% AbbVie 116,864 6,959,251 Alexion Pharmaceuticals 34,716 a 6,110,016 Allergan 15,611 a 4,815,525 Biogen 17,939 a 5,211,459 Bristol-Myers Squibb 202,181 13,333,837 Eli Lilly & Co. 66,927 5,459,235 Illumina 28,937 a 4,146,093 Merck & Co. 95,192 5,203,195 Pfizer 441,733 14,939,410 Regeneron Pharmaceuticals 7,730 a 4,308,625 Vertex Pharmaceuticals 40,738 a 5,081,658 Real Estate - .6% Communications Sales & Leasing 288,571 b Retailing - 5.2% Amazon.com 26,268 a 16,441,141 Home Depot 82,378 10,185,216 Lululemon Athletica 50,435 a,b 2,479,889 Priceline Group 7,403 a 10,765,739 Ulta Salon Cosmetics & Fragrance 39,540 a 6,878,378 Semiconductors & Semiconductor Equipment - 2.4% Applied Materials 232,301 3,895,688 Avago Technologies 38,671 4,761,560 Microchip Technology 106,762 b 5,155,537 Texas Instruments 144,767 8,211,184 Software & Services - 13.3% Accenture, Cl. A 30,731 3,294,363 Adobe Systems 56,204 a 4,983,047 Akamai Technologies 65,882 a 4,006,943 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 98.9% (continued) Shares Value ($) Software & Services - 13.3% (continued) Alphabet, Cl. A 16,857 a 12,430,183 Alphabet, Cl. C 17,582 a 12,497,461 Cerner 70,985 a 4,705,596 Citrix Systems 66,385 a 5,450,208 Cognizant Technology Solutions, Cl. A 96,322 a 6,560,491 Facebook, Cl. A 160,541 a 16,370,366 Fortinet 89,539 a 3,076,560 Intuit 47,941 4,670,892 Mobileye 23,132 a 1,052,969 Oracle 389,504 15,128,335 salesforce.com 100,486 a 7,808,767 Splunk 41,923 2,354,396 Visa, Cl. A 192,944 14,968,596 Workday, Cl. A 16,236 1,282,157 Technology Hardware & Equipment - 6.8% Apple 314,979 37,639,991 Cisco Systems 753,108 21,727,166 Hewlett-Packard 86,893 2,342,635 Telecommunication Services - 3.2% AT&T 483,963 16,217,600 Verizon Communications 268,416 12,583,342 Transportation - 1.2% Delta Air Lines 78,175 3,974,417 FedEx 41,259 6,438,467 Utilities - .3% NRG Yield, Cl. C 155,272 b Total Common Stocks (cost $723,125,560) Other Investment - 1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,944,849) 10,944,849 c Investment of Cash Collateral for Securities Loaned - .4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,173,542) 4,173,542 c 10 Total Investments (cost $738,243,951) 100.5% Liabilities, Less Cash and Receivables (0.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At October 31, 2015, the value of the fund’s securities on loan was $25,307,363 and the value of the collateral held by the fund was $25,717,315, consisting of cash collateral of $4,173,542 and U.S. Government & Agency securities valued at $21,543,773. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.3 Pharmaceuticals, Biotechnology & Life Sciences 8.3 Food, Beverage & Tobacco 8.2 Energy 7.4 Diversified Financials 6.8 Technology Hardware & Equipment 6.8 Capital Goods 6.7 Banks 5.5 Retailing 5.2 Health Care Equipment & Services 4.9 Media 4.8 Materials 3.7 Insurance 3.6 Telecommunication Services 3.2 Semiconductors & Semiconductor Equipment 2.4 Consumer Services 2.0 Money Market Investments 1.6 Consumer Durables & Apparel 1.5 Transportation 1.2 Food & Staples Retailing 1.1 Automobiles & Components .8 Household & Personal Products .6 Real Estate .6 Utilities .3 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $25,307,363)—Note 1(b): Unaffiliated issuers 723,125,560 896,065,730 Affiliated issuers 15,118,391 15,118,391 Cash 47,274 Receivable for investment securities sold 3,627,767 Dividends and securities lending income receivable 1,061,160 Receivable for shares of Common Stock subscribed 98,058 Prepaid expenses 20,140 916,038,520 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 700,851 Payable for investment securities purchased 4,386,432 Liability for securities on loan—Note 1(b) 4,173,542 Payable for shares of Common Stock redeemed 407,949 Accrued expenses 120,973 9,789,747 Net Assets ($) 906,248,773 Composition of Net Assets ($): Paid-in capital 647,230,083 Accumulated undistributed investment income—net 918,769 Accumulated net realized gain (loss) on investments 85,159,751 Accumulated net unrealized appreciation (depreciation) on investments 172,940,170 Net Assets ($) 906,248,773 Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 42,574,162 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2015 Investment Income ($): Income: Cash dividends (net of $11,193 foreign taxes withheld at source): Unaffiliated issuers 15,567,806 Affiliated issuers 7,912 Income from securities lending—Note 1(b) 24,752 Total Income 15,600,470 Expenses: Management fee—Note 3(a) 6,998,949 Shareholder servicing costs—Note 3(b) 1,122,040 Professional fees 89,728 Custodian fees—Note 3(b) 85,799 Directors’ fees and expenses—Note 3(c) 72,670 Registration fees 39,824 Prospectus and shareholders’ reports 34,366 Loan commitment fees—Note 2 9,902 Miscellaneous 27,611 Total Expenses 8,480,889 Less—reduction in fees due to earnings credits—Note 3(b) (1,103) Net Expenses 8,479,786 Investment Income—Net 7,120,684 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 86,176,333 Net unrealized appreciation (depreciation) on investments (43,728,930) Net Realized and Unrealized Gain (Loss) on Investments 42,447,403 Net Increase in Net Assets Resulting from Operations 49,568,087 See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2015 2014 Operations ($): Investment income—net 7,120,684 6,260,244 Net realized gain (loss) on investments 86,176,333 79,464,563 Net unrealized appreciation (depreciation) on investments (43,728,930) 33,138,208 Net Increase (Decrease) in Net Assets Resulting from Operations 49,568,087 118,863,015 Dividends to Shareholders from ($): Investment income—net (6,356,527) (6,360,234) Net realized gain on investments (79,480,220) (24,394,757) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 51,220,826 164,597,642 Dividends reinvested 80,930,744 29,378,355 Cost of shares redeemed (140,452,468) (111,855,799) Increase (Decrease) in Net Assets from Capital Stock Transactions 82,120,198 Total Increase (Decrease) in Net Assets 170,228,222 Net Assets ($): Beginning of Period 950,818,331 780,590,109 End of Period 906,248,773 950,818,331 Undistributed investment income—net 918,769 154,612 Capital Share Transactions (Shares): Shares sold 2,409,974 7,796,077 Shares issued for dividends reinvested 3,946,388 1,471,890 Shares redeemed (6,648,127) (5,312,689) Net Increase (Decrease) in Shares Outstanding 3,955,278 See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended October 31, 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 22.18 20.06 15.35 13.72 13.19 Investment Operations: Investment income—net a .16 .15 .18 .16 .16 Net realized and unrealized gain (loss) on investments .98 2.76 4.71 1.63 .53 Total from Investment Operations 1.14 2.91 4.89 1.79 .69 Distributions: Dividends from investment income—net (.15) (.16) (.18) (.16) (.16) Dividends from net realized gain on investments (1.88) (.63) - - - Total Distributions (2.03) (.79) (.18) (.16) (.16) Net asset value, end of period 21.29 22.18 20.06 15.35 13.72 Total Return (%) 5.52 14.95 32.11 13.11 5.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 .92 .97 1.05 1.03 Ratio of net expenses to average net assets .91 .92 .97 1.05 1.03 Ratio of net investment income to average net assets .76 .72 103 1.08 1.14 Portfolio Turnover Rate 60.22 49.93 47.77 51.17 88.42 Net Assets, end of period ($ x 1,000) 906,249 950,818 780,590 522,626 502,238 a Based on average shares outstanding. See notes to financial statements. 15 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Growth and Income Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to seek long-term capital growth, current income and growth of income consistent with reasonable investment risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 16 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for 17 NOTES TO FINANCIAL STATEMENTS (continued) example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2015 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 890,251,201 - - 890,251,201 Equity Securities—Foreign Common Stocks † 5,814,529 - - Mutual Funds 15,118,391 - - 15,118,391 † See Statement of Investments for additional detailed categorizations. At October 31, 2015, there were no transfers between Level 1, Level 2 and Level 3 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund 18 may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended October 31, 2015, The Bank of New York Mellon earned $8,240 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2015 were as follows: Affiliated Investment Company Value 10/31/2014 ($) Purchases ($) Sales ($) Value 10/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,219,116 170,782,022 168,056,289 10,944,849 1.2 Dreyfus Institutional Cash Advantage Fund - 76,119,107 71,945,565 4,173,542 .4 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such 19 NOTES TO FINANCIAL STATEMENTS (continued) gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,928,494, undistributed capital gains $88,479,358 and unrealized appreciation $168,610,838. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2015 and October 31, 2014 were as follows: ordinary income $23,848,264 and $6,360,234, and long-term capital gains $61,988,483 and $24,394,757, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2015, the fund did not borrow under the Facilities. 20 NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at an annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor at an amount not to exceed an annual rate of .25% of the value of the fund's average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2015, the fund was charged $621,499 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2015, the fund was charged $290,838 for transfer agency services and $19,850 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1,103. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2015, the fund was charged $85,799 pursuant to the custody agreement. During the period ended October 31, 2015, the fund was charged $11,159 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees 21 NOTES TO FINANCIAL STATEMENTS (continued) $562,174, Shareholder Services Plan fees $52,000, custodian fees $37,601, Chief Compliance Officer fees $882 and transfer agency fees $48,194. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2015, amounted to $554,481,684 and $645,681,301, respectively. At October 31, 2015 , the cost of investments for federal income tax purposes was $742,573,283; accordingly, accumulated net unrealized appreciation on investments was $168,610,838, consisting of $195,418,290 gross unrealized appreciation and $26,807,452 gross unrealized depreciation. 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Growth and Income Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Growth and Income Fund, Inc., including the statement of investments, as of October 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Growth and Income Fund, Inc. at October 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2015 23 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 66.87% of the ordinary dividends paid during the fiscal year ended October 31, 2015 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $13,619,337 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns. The fund also hereby reports $.4137 per share as a short-term capital gain distribution and $1.4661 per share as a long-term capital gain distribution paid on December 11, 2014. 24 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) · The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (72) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 51 ————— David P. Feldman (75) Board Member (1994) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 37 ————— Ehud Houminer (75) Board Member (2006) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 61 ————— 25 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (75) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 37 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (76) Board Member (1991) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 37 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund's Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 26 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 66 investment companies (comprised of 140 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1991. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. 27 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (67 investment companies, comprised of 165 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. 28 NOTES 29 For More Information Dreyfus Growth and Income Fund, Inc. 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: DGIRX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0010AR1015 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $32,226 in 2014 and $33,031 in 2015. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $12,120 in 2014 and $6,273 in 2015. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $ -0- in 2014 and $ -0- in 2015. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,575 in 2014 and $3,366 in 2015. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $ -0- in 2014 and $ -0- in 2015. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $3,102 in 2014 and $3,003 in 2015. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $ -0- in 2014 and $ -0- in 2015. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $26,822,186 in 2014 and $19,591,507 in 2015. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 22, 2015 By: /s/ James Windels James Windels, Treasurer Date: December 22, 2015 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
